DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II: claims 8-16 in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden for the examiner to examine both groups.  This is not found persuasive because the two groups require employing different search strategies or search queries, which results in a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the range" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the range" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,240,220. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 8-14 of U.S. Patent No. 10,240,220 disclose a method with identical or overlapping steps, temperature ranges, chemical composition, permeability, and core loss.  Claims 8-14 of U.S. Patent No. 10,240,220 discloses the chemical composition of the stamped part, while the instant claims 8-16 recite the chemical composition of the stamped part “when the annealing after the stamping is performed.” However, one of ordinary skill in the art would expect the chemical composition of the stamped part after the annealing and during the annealing to be identical or substantially identical.  Therefore, the instant claims 8-16 are not patentably distinct from claims 8-14 of U.S. Patent No. 10,240,220.
Claims 8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 11,220,720. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 15-19 of U.S. Patent No. 11,220,720 discloses a method with identical or overlapping steps, temperature ranges, chemical composition, permeability, and core loss. Claims 15-19 of U.S. Patent No. 11,220,720 discloses the chemical composition of the steel, while the instant claims 8-16 recite the chemical composition of the stamped part “when the annealing after the stamping is performed.” However, one of ordinary skill in the art would expect the chemical composition of the steel before, after, and during the annealing to be identical or substantially identical. In other words, one of ordinary skill would not expect the annealing to substantially change the composition of the steel. Claims 15-19 of U.S. Patent No. 11,220,720 do not explicitly disclose the grain size of the stamped part. However, as claims 15-19 of U.S. Patent No. 11,220,720 discloses a substantially similar composition and process, one of ordinary skill in the art would expect the stamped part of claims 15-19 of U.S. Patent No. 11,220,720 to have a grain size that is the same or overlapping with the range recited in the instant claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734